Citation Nr: 1132101	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a prostate disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a heart disorder manifested by an irregular heartbeat.

5. Entitlement to an initial compensable evaluation for status post excision of lipoma on the left buttock.

6. Entitlement to an initial compensable evaluation for a hiatal hernia with gastritis.

7. Entitlement to an initial compensable evaluation for a facial scar.

8. Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The issues of entitlement to service connection for low back, heart and prostate disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record does not indicate that the Veteran has been diagnosed with a chronic right knee disorder.

2. Status post excision of lipoma on the left buttock is manifested throughout the appeal period by a scar on the left buttock, measuring 6 centimeters (cm) by 0.6cm, that is tender upon sitting.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyper-pigmentation or abnormal texture.

3. Prior to February 22, 2008, a facial scar was manifested by no more than a level scar measuring 6cm by 0.3cm; there were no subjective complaints or objective findings of pain on examination, nor was there evidence of visible or palpable tissue loss or at least one characteristic of disfigurement.  

4. As of February 22, 2008, a facial scar was manifested by no more than a level scar measuring 6cm by 0.3cm with subjective complaints of tenderness; there is no evidence of visible or palpable tissue loss or at least one characteristic of disfigurement.

5. Hiatal hernia with gastritis is manifested by symptoms of mild dysphagia and regurgitation with acid reflux and heartburn that is not productive of considerable impairment of health.

6. Left pes planovalgus deformity is manifested by objective findings of moderate deformity with slight tenderness; there was no forefoot/midfoot malalignment, pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus or Hallus rigidus present.

7. Right pes planovalgus deformity is manifested by objective findings of moderate deformity with slight tenderness; there was no forefoot/midfoot malalignment, pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus or Hallus rigidus present.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2. The criteria for an initial evaluation of 10 percent, but not greater, for status post excision of lipoma of the left buttock have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3. Prior to February 22, 2008, the criteria for an initial compensable evaluation for a facial scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

4. As of February 22, 2008, the criteria for an initial evaluation of 10 percent, but not greater, for a facial scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5. The criteria for an initial evaluation of 10 percent, but not greater, for a hiatal hernia with gastritis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

6. The criteria for an initial evaluation of 10 percent, but not greater, for left pes planovalgus deformity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

7. The criteria for an initial evaluation of 10 percent, but not greater, for right pes planovalgus deformity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in March 2007.  The RO's May 2006 and December 2009 notice letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The December 2009 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in July 2006 and February 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of evaluating the disabilities on appeal, as they involved a review of the Veteran's pertinent medical history and physical examination of the Veteran and provide a summary of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2010).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a chronic right knee disorder that is etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a current right knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

As a final note, the Board again observes the instant claim was previously remanded in September 2009 for additional development.  Specifically, the Board identified additional Federal records located at Tinker Air Force Base Clinic (Tinker Clinic) and instructed a VA examination be provided to evaluate the Veteran's service-connected hiatal hernia with gastritis.  As discussed above, all treatment records identified by the Veteran have now been obtained and associated with the claims file, and the Veteran was provided a VA examination in February 2010, which the Board has found to be adequate for rating purposes.  As such, there has been substantial compliance with the September 2009 remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

I. Service Connection

The Veteran maintains he suffers from a right knee disorder as a direct result of his active service.  Specifically, he contends he has suffered from right knee pain since service, and currently cannot walk up steps or put weight on his right knee.

Initially, the Board notes that there is no evidence that the Veteran is currently diagnosed with any chronic disability of the right knee.  The Veteran has provided no competent medical evidence indicating he currently suffers from such a disability.  In this regard, the record reflects the Veteran has sought treatment for right knee pain.  See, e.g., Regional Physical Therapy treatment notes.  However, the only diagnostic testing of record fails to indicate a diagnosis of a right knee disorder.  In this regard, the Board observes a June 2007 MRI found no miniscal tears, normal anterior and posterior cruciate ligaments, no joint effusion, and soft tissue surrounding the knee within normal limits.  The final impression of the June 2007 MRI was "unremarkable MRI of the right knee."  

The Board acknowledges the Veteran complains of right knee pain, for which he participates in physical therapy.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also acknowledges that the Veteran himself has claimed that he suffers from a right knee disorder due to the circumstances of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic disorder of the right knee.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and all evidence included in the record weighs against granting the Veteran's claim of service connection for a right knee disorder.

II. Increased Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Status Post Excision of Lipoma on the Left Buttock

The Veteran's service-connected excision of lipoma on the left buttock has been assigned an initial noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as the Veteran's claim for benefits was received by VA in March 2006, the Board will consider the diagnostic criteria in effect prior to the October 2008 amendments.

Pursuant to Diagnostic Code 7804, a maximum 10 percent evaluation is warranted for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft disuse damage.  Id., Note (1).  

In reviewing the evidence of record, the Board finds that an initial evaluation of 10 percent, but not greater, is warranted for service-connected status post excision of lipoma on the left buttock.  In this regard, the Board observes a July 2006 VA contract examination found the Veteran's condition was manifested by a scar on the left buttock, measuring 6 centimeters (cm) by 0.6cm.  There was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyper-pigmentation or abnormal texture.  The Veteran complained of tenderness upon sitting.  

As noted above, a superficial scar (one that is not associated with underlying soft tissue damage) that is painful warrants a maximum 10 percent evaluation.  While the objective findings contained in the July 2006 VA examination report note there is no tenderness associated with the scar on the left buttock, the Board notes the examination report also reflects subjective complaints of tenderness and functional impairment upon sitting.  As such, resolving all doubt in favor of the Veteran, the Board will consider the Veteran's scar to be tender and painful, particularly upon sitting.  

Under these circumstances, the Board finds that an initial evaluation of 10 percent is warranted for scarring associated with the Veteran's status post lipoma excision of the left buttock.  The Board has considered whether any other potentially applicable diagnostic criteria would warrant a higher evaluation.  However, the scar in question does not cause disfigurement of the head, face or neck, nor is it deep or causes limitation of motion.  As such, diagnostic codes 7800, 7801 and 7805, which could potentially result in a higher evaluation, are not applicable in the instant case.

As such, the Board finds that an initial evaluation of 10 percent, but not greater, is warranted for a superficial, painful scar associated with service-connected status post lipoma excision of the left buttock.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Facial Scar

The Veteran's service-connected facial scar has been assigned an initial noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  Again, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  However, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as the Veteran's claim for benefits was received by VA in March 2006, the Board will consider the diagnostic criteria in effect prior to the October 2008 amendments.

Diagnostic Code 7800, pertaining to disfigurement of the head, face or neck, provides for an 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  For one characteristic of disfigurement, a 10 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).

Also potentially applicable to the instant appeal is Diagnostic Code 7804, which provides for a maximum 10 percent evaluation for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118.

In reviewing the evidence of record, the Board finds that an initial compensable evaluation is not warranted prior to February 22, 2008.  As will be discussed further below, prior to this date, the Veteran's facial scar was not found to be painful, result in visible or palpable tissue loss, nor was it manifested by any characteristic of disfigurement during this period.  However, as of February 22, 2008, the Veteran reported his facial scar to be tender.  As such, as of February 2008, the Board finds that an initial evaluation of 10 percent is warranted for a superficial scar that is painful on examination.

In this regard, the Board observes the report of a July 2006 VA contract examination notes a scar on the left side of the face, which was level and measured 6.5cm by 0.3 cm.  There was no subjective complaints or objective findings of tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation or edema.  The scar caused no distortion, but resulted in asymmetry of the cheeks, with mild droop of the left cheek.  

In light of the July 2006 VA contract examination report, the Board notes that the Veteran's facial scar is not manifested by at least one characteristic of disfigurement, nor does it result in visible or palpable tissue loss.  Further, there were no subjective complaints or objective findings that the scar was painful on examination.  As such, prior to February 22, 2008, an initial compensable evaluation is not warranted under either Diagnostic Code 7800 or 7804.

However, the Board observes that, on February 22, 2008, VA received the Veteran's substantive appeal, VA Form 9.  On this form, the Veteran stated that his facial scar results in twitching, "a little tenderness," and drooping.  Resolving all doubt in favor of the Veteran, the Board accepts the February 22, 2008, statement as the first indication that his facial scar had become painful.  As such, the Board finds that an initial evaluation of 10 percent, but not greater, is warranted as of February 22, 2008, for a superficial scar that is painful pursuant to Diagnostic Code 7804.  See Fenderson, supra.  However, the Board notes that an evaluation greater than 10 percent is not warranted as of this date, as there remains no evidence of visible or palpable tissue loss or at least once characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

In light of the evidence discussed above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation prior to February 22, 2008, and the benefit-of-the-doubt rule does not apply to this period of the Veteran's appeal.  See 38 U.S.C.A. § 5107 (West 2002).  However, the Board finds that the Veteran is entitled to a 10 percent evaluation, but not greater, for painful residuals of his service-connected facial scar as of February 22, 2008, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  See Fenderson, supra.


Hiatal Hernia with Gastritis

The Veteran's service-connected hiatal hernia with gastritis is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  Under this Diagnostic Code, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent evaluation.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a 10 percent evaluation is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

After a careful review of the evidence, the Board concludes that the Veteran's hiatal hernia meets the criteria for an initial evaluation of 10 percent, but not greater, under Diagnostic Code 7346 at any point during the appeal period.  In this regard, the evidence of record, including treatment records from Tinker Clinic and a February 2010 VA examination indicates the Veteran's condition has been manifested by occasional epigastric distress with mild dysphagia, usually with solid foods, and regurgitation with acid reflux and heartburn.  However, there is no evidence of persistently recurrent epigastric distress or substernal, arm or shoulder pain productive of considerable impairment of health.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected hiatal hernia with gastritis.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that higher evaluation under Diagnostic Code 7308 is not warranted as there is no evidence of diarrhea or weight loss.  

Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the criteria for an initial 10 percent evaluation, but not greater, is warranted for service-connected hiatal hernia with gastritis for the entire appeal period.  The Board acknowledges the February 2010 VA examination report indicates the Veteran's symptoms of reflux and regurgitation are not present when he is on his prescribed medication, which he first began taking in approximately 2008.  However, the Board notes the Veteran has indicated he does continue to experience such symptoms three to four times per week when he does not take his medication.  As such, resolving all doubt in favor of the Veteran, the Board finds that a 10 percent evaluation is warranted for the Veteran's hiatal hernia throughout the appeal period for symptoms of dysphagia which are not productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).

Bilateral Pes Planovalgus Deformities

The Veteran's service-connected bilateral pes planovalgus deformities has been assigned an initial evaluation of 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to acquired flatfoot.  Under this diagnostic code, 50 percent and 30 percent evaluations are warranted for bilateral and unilateral pronounced flatfoot, respectively, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  

30 and 20 percent evaluations are warranted for bilateral and unilateral severe flatfoot, respectively, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic calluses.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for bilateral or unilateral moderate flatfoot, manifested by symptoms of weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  

Also applicable to the Veteran's claim is Diagnostic Code 5284, pertaining to other foot injuries.  Pursuant to this Diagnostic Code, 30, 20 and 10 percent evaluations are warranted for severe, moderately severe and moderate foot injuries, respectively.  See 38 C.F.R. § 4.71a.

In reviewing the evidence of record, the Board finds that the symptoms manifested by the Veteran's bilateral pes planovalgus deformities warranted separate initial evaluations 10 percent each for the right and left feet.  In this regard, the Veteran was provided a VA contract examination in July 2006, at which he reported subjective complaints of pain located at the front and back of the feet, occurring constantly, which travels back to the front of the feet and ankles.  The bilateral foot pain is elicited by standing or walking too long, and is relieved by rest.  On objective examination, the examiner noted pes planus present bilaterally, with slight tenderness and a severe degree of valgus present bilaterally, which can be corrected by manipulation.  There was no forefoot/midfoot malalignment bilaterally, and the Achilles tendon revealed good alignment bilaterally.  Pes cavus, hammer toes, Morton's Metatarsalgia, Hallux valgus and Hallux rigidus were not present bilaterally.  X-rays revealed moderate bilateral pes planovalgus deformity of the arches bilaterally.

In light of the June 2006 VA contract examination report, the Board finds that separate initial evaluations of 10 percent are warranted for the Veteran's right and left pes planovalgus deformities, resulting in moderate foot injuries of each foot pursuant to Diagnostic Code 5284.  The Board acknowledges the VA contract examiner subjectively described the Veteran's valgus as "severe" bilaterally.  However, objective evidence, including x-rays, noted a moderate degree of deformity bilaterally.  In light of such objective evidence, when viewed in light of the absence of malalignment, marked pronation or abduction, characteristic calluses or more than slight tenderness, the Board finds that the Veteran's bilateral pes planovalgus deformities does not more closely approximate a "moderately severe" foot injury for either the left or right foot.  As such, an initial evaluation in excess of 10 percent is not warranted for either foot at any point during the appeal period.  See Fenderson, supra.

Accordingly, the Board concludes that separate initial evaluations of 10 percent, but not greater, are warranted for left and right pes planovalgus deformities.  However, for the reasons discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for either foot at any point during the appeal period.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable.  He is not in receipt of Social Security disability benefits, and has continued to work as an instructor at Tinker Air Force Base throughout the claims period.  There is no medical evidence that the Veteran's disabilities have markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.






ORDER

Service connection for a right knee disorder is denied.

An initial evaluation of 10 percent, but not greater, for status post excision of lipoma on the left buttock is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable evaluation for a facial scar prior to February 22, 2008, is denied.

An initial evaluation of 10 percent, but not greater, for a facial scar is granted as of February 22, 2008, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but not greater, for hiatal hernia with gastritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but not greater, for left pes planovalgus deformity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but not greater, for right pes planovalgus deformity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted in the INTRODUCTION above, the Board previously remanded the instant case in September 2009 for additional development.  Specifically, the Board identified outstanding treatment records at the Tinker Air Force Base Clinic (Tinker Clinic).  Furthermore, the Board determined that, should a current lumbar spine disorder be identified, the Veteran should be afforded a VA examination.

Lumbar Spine Disorder

Following the September 2009 remand, additional records from the Tinker Clinic were obtained.  A review of these records indicates the Veteran has been diagnosed with a chronic lumbar disability, namely degenerative disc disease.  As such, pursuant to the Board's instructions, the Veteran was provided a VA examination in February 2010.  After a review of the claims folder and physical examination of the Veteran, the VA examiner opined that it is less likely as not that the Veteran's currently diagnosed lumbar spine disorder, to include degenerative joint disease, is etiologically related to his active service.  In support of this opinion, the VA examiner noted that there is no evidence of a chronic low back disability in service, or for two years, eight months following service.  In essence, the rationale for the negative VA opinion is that there is no diagnosis of a chronic disability in-service or within approximately thirty-two months following service.

In considering the February 2010 VA examiner's medical opinion, the Board notes that service connection may be established by showing a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, the Board notes that, when considering the Veteran's lay statements regarding continuity of symptomatology, the lack of contemporaneous medical records may not be the sole basis for determining a layperson is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board finds that a new VA examination is warranted with respect to the Veteran's spine disorder to obtain an etiological opinion specifically addressing the Veteran's assertion of a continuity of symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Prostate Disorder

In addition, the Board observes the newly obtained Tinker Clinic records indicates the Veteran has been diagnosed with benign prostatic hypertrophy.  See, e.g., June 2009 treatment record.  At the time of the September 2009 remand, evidence of such disorder had not been associated with the claims file.  Further, the Board notes that the Veteran was treated for prostatitis in October 1999 while on active duty.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's in-service treatment for prostatitis and current diagnosis of benign prostatic hypertrophy, the Board finds that the Veteran should be provided a VA examination to determine the etiology of any current prostate disorder.

Heart Disorder

The Veteran claims a heart disorder resulting in an irregular heartbeat.  During the development of the instant claim, the Veteran was provided a VA examination in July 2006, during which he was provided stress test.  The VA examiner noted that testing at the time was normal, and no diagnosis of a heart disorder was offered.  However, the VA examiner also noted the Veteran reported that both EKG and Holter Monitor had previously confirmed a diagnosis of arrhythmia, and the Board notes that various abnormal EKG test results are included in the Veteran's service treatment records.  However, it appears that the VA examiner was not provided the Veteran's service treatment records for review.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether he currently suffers from a heart disorder and, if so, whether such disorder is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the etiology of his low back disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate whether the Veteran has any current disorder of the low back, and provide a diagnosis.  The examiner should also provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current disorder of the low back is etiologically related to the Veteran's active military service.  The examiner is requested to specifically address the Veteran's assertion of a continuity of symptomatology regarding low back pain.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any current prostate disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate whether the Veteran has any current disorder of the prostate, and provide a diagnosis.  The examiner should also provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current disorder of the prostate is etiologically related to the Veteran's active military service, to include treatment for prostatitis.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current heart disorder.  The claims file, including this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should indicate whether the Veteran has any current disorder of the heart, and provide a diagnosis.  The examiner should also provide an opinion as to whether it is more likely as not (greater than a 50 percent probability), less likely as not (less than a 50 percent probability), or as likely as not (50 percent probability) that any current disorder of the heart is etiologically related to the Veteran's active military service, to include in-service abnormal test results.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


